UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7937


WILLIAM WHITE, JR.,

                  Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:07-cv-00708-MHL)


Submitted:    February 19, 2009             Decided:   March 16, 2009


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William White, Jr., Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William      White,     Jr.,    seeks       to    appeal      the   magistrate

judge’s      order    denying    relief       on   his     28    U.S.C.      § 2254      (2006)

petition. *     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue       absent    “a   substantial         showing          of    the    denial      of     a

constitutional        right.”          28    U.S.C.       § 2253(c)(2)         (2006).          A

prisoner       satisfies        this        standard       by        demonstrating           that

reasonable      jurists       would     find       that    any        assessment        of     the

constitutional        claims    by     the    district         court    is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We

have independently reviewed the record and conclude that White

has not made the requisite showing.                            Accordingly, we deny a

certificate      of     appealability         and      dismiss        the    appeal.            We

dispense       with    oral     argument       because          the    facts      and        legal




        *
       This case was decided by a magistrate judge with the
parties’ consent under 28 U.S.C. § 636(c) (2006).



                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3